DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 6, 8, 10-17, 19, 22-35 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art fails to teaching and/or suggesting of an autonomous vehicle comprising:
a processor configured to learn perception response features of the driver based on the measured perception response time of the driver for each warning notification type; a warning notification scenario determining device configured to determine a customized warning notification scenario for the driver based on the learned perception response features; and
an autonomous driving information recording device configured to record control transfer failure information in the autonomous driving information recording device when it is determined that a transfer of a control from a system to the driver has failed.

Another embodiment:
An autonomous vehicle comprising a control device configured to:
classify information related to a detected event according to a class identified corresponding to the detected event; transmit the information related to the detected 

Another embodiment:
An autonomous vehicle comprising: a processor configured to learn perception response features of the driver based on the measured perception response time of the driver for each warning notification type;
determine a customized warning notification scenario for the driver based on the learned perception response features; and
output a warning notification based on an output corresponding to each warning notification type; and 
determine whether hacking occurs by identifying consistency between a driver monitoring result and a corresponding warning notification output for each warning notification scenario.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/21/2021